REINHARD, Judge.
Movant appeals the denial of his Rule 29.15 motion after an evidentiary hearing. We affirm.
Movant was convicted of two counts of first degree robbery and sentenced as a persistent offender to two consecutive 15 year prison terms. We affirmed on direct appeal, State v. Jones, 643 S.W.2d 34 (Mo.App.1982). Movant was identified by both victims as the man who robbed them at gun point. Three days after the robbery, movant was arrested with the personal papers of one of the victims and the other victim’s purse and driver’s license in his possession.
In his motion and sole point on appeal, movant contends his trial counsel refused to permit him to testify. Movant testified as to this contention at the evidentiary hearing. Movant’s trial counsel testified that, although she had no specific recollection of how she advised movant, it is her practice to discuss the advantages and disadvantages of testifying but to leave the ultimate decision up to the client. In denying relief, the motion court found as to this contention that movant’s testimony was not credible.
The motion court is not required to believe the testimony, even if uncontradicted, of a movant or any other witness at a Rule 29.15 hearing, and we defer to the motion court’s credibility determination. Brummell v. State, 770 S.W.2d 379, 380, 381 (Mo.App.1989); Leigh v. State, 673 S.W.2d 788, 790 (Mo.App.1984).
The findings and conclusions of the motion court are not clearly erroneous.
Judgment affirmed.
CRANDALL, P.J., and CRIST, J., concur.